Exhibit 10.13

 

LOGO [g33741exa1.jpg]

 

The Autodesk Incentive Plan

Fiscal Year 2006

February 1, 2005 – January 31, 2006



--------------------------------------------------------------------------------

Table of Contents

 

Overview

   3

Plan Year

   3

Eligibility

   3

Target Incentive

   4

Plan Funding

   4

Individual Bonus Recommendations

   5

Bonus Payout Schedule

   5

Final Approval and Payout

   6

New Hires, Terminations, and Transfers

   6

General Interpretation

   6

Plan Changes

   7

Final Authority

   7

 

The Autodesk Incentive Plan

   2     

Fiscal Year 2006

        March 2, 2005



--------------------------------------------------------------------------------

Overview

 

The FY06 Autodesk Incentive Plan (“AIP or the “Plan”) describes the terms and
conditions for participation in and funding of the bonus program for Autodesk,
Inc. and its subsidiaries (“Autodesk” or “Company”). The FY06 AIP replaces the
FY05 AIP. The AIP consists of an overall corporate plan and a number of group
plans covering all Autodesk divisions, groups, and business units. The AIP is
funded at various levels based upon achievement of defined financial and
non-financial goals of the Company, division and/or business unit. The grant of
an individual AIP award (“Bonus”) to an eligible plan participant
(“Participant”) is within the sole discretion of the Company, based on many
factors including corporate and group results, as well as individual achievement
and overall job performance. The payout of individual Bonuses is not necessarily
consistent with AIP group plan funding amounts. To the extent permitted by law,
participation in this Plan supersedes other prior or contemporaneous
communications and agreements between the parties with respect to bonus or
incentive arrangements that may have been communicated verbally or in writing,
including bonus or incentive plans detailed in offer letters or employment
contracts.

 

Plan Year

 

The FY 06 AIP year coincides with the Autodesk fiscal year, February 1, 2005
through January 31, 2006 (“Plan Year”).

 

Eligibility

 

To be eligible for payout of a Bonus under the Plan, a Participant must be hired
prior to January 1st of 2006 and must be an active regular employee of the
Company on the last day of the AIP Plan Year (January 31, 2006). All regular
non-sales employees of Autodesk are eligible to participate in the AIP. In most
cases, employees in sales positions who are subject to separate compensation
plans are not eligible under the AIP. Eligible Participants are assigned to the
appropriate group plan within AIP based on organization and role.

 

The Autodesk Incentive Plan

   3     

Fiscal Year 2006

        March 2, 2005



--------------------------------------------------------------------------------

Target Incentive

 

Each Plan Participant will have a target incentive payout, set as a percentage
of base salary. Targets are set for each pay grade based on market competitive
data and are not subject to individual agreements or contracts. Irrespective of
corporate performance and funding, a Participant may or may not receive a Bonus.
Incentive targets are not commitments of individual Bonus awards under the AIP.

 

Plan Funding

 

Funding for each AIP group plan is based on achievement of revenue growth and
operating or contribution margin goals. In some business units, funding may be
modified based on achievement of non-financial goals. Final funding amounts are
within the sole discretion of Autodesk and may be changed at any time for any
reason.

 

At the beginning of the Plan Year, group plan matrices reflecting various
achievement scenarios are set. At the end of the Plan Year, a modifier is
applied to the group target incentive pool, adjusting it up or down, based on
financial performance and achievement of non-financial goals or growth
initiatives. Group plan matrices may be viewed via the Autodesk Incentive Plan
web pages located in the HR section of InfoSys
(http://hr.autodesk.com/aip/index.htm). These matrices may change during the
year based on the discretion of the Board of Directors.

 

The sum of all eligible Participants’ incentive targets in effect on the last
day of the Plan Year (January 31, 2006) is used to determine the funding for
each group. This sum is applied to the group plan multiplier, to determine the
total pool available for each organization.

 

Example:

 

Sum of Plan eligible Participants’ targets:   $ 200,000   Group Plan modifier
80%:     80 % Adjusted pool available for payout:   $ 160,000  (200K * 80%)

 

Most AIP business unit plans are based on two funding matrices: a business unit
matrix and the corporate matrix. The Plan Participants’ business unit matrix
typically has a heavier weighting than the corporate matrix.

 

The Autodesk Incentive Plan

   4     

Fiscal Year 2006

        March 2, 2005



--------------------------------------------------------------------------------

Example:

 

Sum of Plan eligible Participants’ targets:   $200,000
Business Unit Plan Modifier 110% (70% weighting):   110% * .70% = 77%
Corporate Plan Modifier 120% (30% weighting):   120% * 30% = 36% Group Plan
modifier:   113% (77% + 36%) Adjusted pool available for payout:  
$226,000 (200K * 113%)

 

Business Unit funding may be modified based on achievement of non-financial
goals:

 

Average Rating-Divisional

Non-Financial Goals

--------------------------------------------------------------------------------

 

Impact on Basic

Funding

--------------------------------------------------------------------------------

Exceeded All Goals   110% Met or Exceeded Most Goals
    (including Most Critical)   100% Missed Critical Goals   90%

 

Example:

 

Sum of Plan eligible Participants’ targets:   $200,000
Business Unit Plan Modifier (70% weighting):   90% * .70% = 63% Non-Financial
Goals Modifier (110%)   110% * 63% = 69%
Corporate Plan Modifier (30% weighting):   120% * 30% = 36% Group Plan modifier:
  105% (69%+36%) Adjusted pool available for payout:   $210,000 (200K * 105%)

 

Individual Bonus Recommendations

 

The amount of an individual AIP Bonus is discretionary and may differ from the
amount funded. Individual Bonuses are determined by a number of factors,
including such things as individual performance and contribution, subject to
funding limitations.

 

Bonus Payout Schedule

 

Annual Bonuses are generally distributed after the end of the fiscal year,
typically in April. However, under certain circumstances, a mid-year Bonus
payment may be considered, depending on business financial results, at the
discretion of the CEO and the Board of Directors. If partial Bonuses are paid
mid-year, the amount will be deducted from the end of the year Bonus.

 

The Autodesk Incentive Plan

   5     

Fiscal Year 2006

        March 2, 2005



--------------------------------------------------------------------------------

Final Approval and Payout

 

After Bonuses are recommended by the appropriate manager and approved by the
SVP/EVP, they are forwarded to the SVP of HR and the CEO for review1. At the
Director level and above, Bonus recommendations will be reviewed and may be
adjusted to ensure equity with the Bonuses awarded to other Participants in the
organization at similar levels with similar performance. Payout will occur as
soon as administratively possible following final approval, but no later than 3
months following the end of the Plan Year.

 

New Hires, Terminations, and Transfers

 

To be eligible for a Bonus under the Plan, Participants must be hired prior to
January 1, 2006. Funding for Plan Participants hired during the Plan Year but
before January 1, 2006 is pro-rated according to the actual number of calendar
days active.

 

Participants also must be active regular employees on the Autodesk payroll on
the last day of the Plan Year (January 31, 2006) to be eligible to receive a
Bonus for the Plan Year. Any exception to this requirement must be approved by
the SVP of HR. In certain cases, local law may dictate that a partial payment be
made based on performance and time in the job and Autodesk will address each
such situation on a case by case basis. Participants who transfer to a
non-eligible (i.e., sales) position before the end of the Plan Year may be
eligible for a prorated award payout if still employed by Autodesk on the last
day of the Plan Year. Bonus awards will be discretionary and reflect performance
in the eligible position. All prorated Bonus payouts, if applicable, will be
manually processed at the end of the Plan Year and paid on the normal AIP payout
date.

 

General Interpretation

 

The Autodesk Incentive Plan is administered under the direction of the Board of
Directors. Questions about the Plan may be raised with the appropriate manager,
HR Business Partner and/or anyone on the Compensation team. The SVP of HR will
interpret the provisions of this Plan and rule on situations not specifically
covered.

 

--------------------------------------------------------------------------------

1 In the case of Executive Staff members, the Compensation Committee of the
Board of Directors will review and approve the recommended AIP awards.

 

The Autodesk Incentive Plan

   6     

Fiscal Year 2006

        March 2, 2005



--------------------------------------------------------------------------------

Plan Changes

 

Any amendments to the Plan must have the approval of the Board of Directors.
Autodesk reserves the right to revise, alter, amend, or terminate the Plan
and/or any compensation at any time before, during, or after the applicable Plan
Year for any reason. Decisions regarding funding and individual Bonus awards
under this Plan are within the sole and exclusive direction of Autodesk. All
decisions of Autodesk are final. The Plan does not constitute a contract of
employment and does not in any way alter the “at-will” status of employment at
Autodesk.

 

The Plan shall be applied in compliance with legal requirements, as interpreted
and determined by Autodesk in its sole discretion. Accordingly, Autodesk may
from time to time waive some of the requirements contained herein or apply the
compensation plan differently in some countries as determined by Autodesk.

 

Final Authority

 

For issues not specifically addressed in the Plan document, and for matters of
administration of the Plan, including Plan interpretations, the SVP of Human
Resources must review and approve any decisions or exceptions, including any
individual award guarantees made at the time of an employment offer. All
exceptions require the written approval of the SVP of HR.

 

The Autodesk Incentive Plan

   7     

Fiscal Year 2006

        March 2, 2005